Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1, 12, 16, (3/1/2021), and original claims 2-4, 6-9, 11, 14, 17, are under consideration by the Examiner.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claims 5, 10, 13, 15, 18, and 21-23 have been canceled. 

3.	Receipt of Applicants arguments filed on 3/1/2021 is acknowledged.  

4.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 3/1/2021:
(i)	the rejection of claims 1-4, 6-9, 11-12, 14, 16-17, and 21-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,774,126 (‘126), (which was U.S. Patent Application No. 16/352,003).


5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Joseph A. Ciardi on 3/10/2021.

6.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 19-20 without prejudice.

7.	Claims 1-4, 6-9, 11-12, 14, and 16-17 are allowable.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.